     Case 2:20-cv-02267-RFB-NJK Document 39 Filed 07/01/21 Page 1 of 3




 1   KAEMPFER CROWELL
     Robert McCoy, No. 9121
 2   Sihomara L. Graves, No. 13239
     1980 Festival Plaza Drive, Suite 650
 3   Las Vegas, Nevada 89135
     Telephone: (702) 792-7000
 4   Facsimile: (702) 796-7181
     Email: rmccoy@kcnvlaw.com
 5   Email: sgraves@kcnvlaw.com

 6   Attorneys for Defendant American
     Express National Bank
 7
 8                           UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   JAMES ROOT,                                Case No. 2:20-cv-02267-RFB-NJK

11                        Plaintiff,

12   vs.                                        ORDER
                                                NOTICEGRANTING MOTION TO OF
                                                       OF WITHDRAWAL
                                                WITHDRAW
                                                COUNSEL  COUNSEL
13   AMERICAN EXPRESS NATIONAL
     BANK; EXPERIAN INFORMATION
14   SOLUTIONS, INC.; TRANS UNION
     LLC,
15
                          Defendants.
16
17                   Stroock & Stroock & Lavan LLP (“Stroock”), attorneys of record for

18   defendant American Express National Bank (“American Express”), hereby notify

19   the Court and all counsel of record of the withdrawal of Cristina A. Guido as

20   counsel for American Express National Bank in this action, as she is no longer

21   affiliated with Stroock.

22
23
24

     2857285_1 19717.2                                                         Page 1 of 3
     Case 2:20-cv-02267-RFB-NJK Document 39 Filed 07/01/21 Page 2 of 3




 1                   Kaempfer Crowell will continue to represent American Express in this

 2   action.

 3                                             KAEMPFER CROWELL

 4
 5                                             Robert McCoy, No. 9121
                                               Sihomara L. Graves, No. 13239
 6                                             1980 Festival Plaza Drive, Suite 650
                                               Las Vegas, Nevada 89135
 7
                                               Attorneys for Defendant American
 8                                             Express National Bank

 9
           IT IS SO ORDERED.
10
           Dated: July 6, 2021
11
                                          ________________________
12                                        NANCY J. KOPPE
                                          U.S. MAGISTRATE JUDGE
13
14
15
16
17

18
19
20

21
22
23
24

     2857285_1 19717.2                                                            Page 2 of 3
